--------------------------------------------------------------------------------

Exhibit 10.4
 
 
 
 
 
As of August 13, 2012
 
Kenneth D. Trbovich
2370 Lewis Road
South Wales, NY 14139-9711
 
 
Dear Mr. Kenneth D. Trbovich:
 
You and Servotronics, Inc. (the “Company”) are parties to an Employment
Agreement, dated June 15, 2012 pursuant to which you are employed by the
Company.  This letter confirms such Employment Agreement and subsequent
ratification.
 
This letter will also confirm your agreement and that of the Company (pursuant
to a resolution of the Board of Directors passed at a meeting held on August 13,
2012) to amend Paragraph 3 of the Agreement to delete “$107,500.00” and insert
in its place “$130,000.00” (effective May 1, 2012) subject to your acceptance
which will be indicated by your signature below.
 
If the foregoing meets with your approval and you are willing to become bound
hereby, will you please sign and return to the undersigned the enclosed copy of
this letter.
 
Very truly yours,
 
SERVOTRONICS, INC.
 
 
 
Bernadine E. Kucinski,
Assistant Corporate Secretary.
 
 
ACCEPTED AND AGREED
 
 
Kenneth D. Trbovich                                                      As of
August 13, 2012
Kenneth D. Trbovich                                                      Date